Case 2:19-cv-08076-CAS-KK Document 25 Filed 04/17/20 Page 1 of 1 Page ID #:436




  1
  2
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    RUBEN MATTHEW GONZALES,                     Case No. CV 19-8076-CAS (KK)
 11                              Petitioner,
 12                       v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    RALPH DIAZ,                                 UNITED STATES MAGISTRATE
                                                   JUDGE
 14                              Respondent.
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
 18   Habeas Corpus, the records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. No objections have been filed. The Court accepts
 20   the findings and recommendation of the Magistrate Judge.
 21         IT IS THEREFORE ORDERED that (1) Respondent’s Motion to Dismiss is
 22   GRANTED; and (2) Judgment be entered dismissing this action without prejudice.
 23
 24   Dated: April 17, 2020
                                               HONORABLE CHRISTINA A. SNYDER
 25                                            United States District Judge
 26
 27
 28
